Citation Nr: 0316003	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-45 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of frostbite of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from November 1940 to December 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).

This issue was remanded twice previously for further 
development.  The case was thereafter returned to the Board.  
The issue of entitlement to service connection for an 
acquired psychiatric disorder that had additionally been on 
appeal was previously decided by decision of the Board in 
April 1998; therefore, the remaining issue on appeal is as 
described on the title page.

A hearing was scheduled at the RO before a Member of the 
Board in August 1997 pursuant to the veteran's request.  The 
veteran failed to report for this hearing.  Consistent with 
the July 1997 hearing notice letter to the veteran, as he 
failed to appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased (compensable) rating for residuals of frostbite of 
the hands has been obtained by the RO.

2.  There is no showing of clinical evidence of residuals of 
frostbite of the hands.  Any claimed symptomatology of the 
hands is either rated separately or is due to other 
disability, as noted on VA examination.  


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
residuals of frostbite of the hands.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.104, 
Diagnostic Code 7122 (as in effect prior to and from January 
12, 1998, as applicable). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to an increased (compensable) rating 
for residuals of frostbite of the hands.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to this issue.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, VA examinations have been provided, and 
there have been a rating decision and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the claim.  
The discussions in the rating decision, the statement of the 
case, supplemental statements of the case, and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
criteria was provided in the February 2003 


supplemental statement of the case (SSOC).  The SSOC and 
letters from the VA provided notification to the claimant and 
to the claimant's representative of any information, and 
medical or lay evidence, not previously submitted that is 
necessary to substantiate the claims; and notice of which 
evidence, if any, the claimant is being expected to obtain 
and submit, and which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994)

The veteran is currently assigned a noncompensable rating for 
his service connected residuals of frostbite of the hands 
under Diagnostic Codes (DC) 7199-7122 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  A hyphenated code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2002).  Additionally, the veteran's service connected 
frostbite of the hands is an unlisted disability in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
therefore, it is permissible to rate under a closely related 
disease or injury.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).  Therefore, the 
veteran's residuals of frostbite of the hands shall be rated 
under Diagnostic Code (DC) 7122 for cold injury residuals.

The regulations pertaining to rating cold injury residuals 
were revised effective January 12, 1998.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Board has reviewed the 
facts of the veteran's case in light of the original and 
revised regulations.  The revision, as it pertains to this 
case are not significant, nor is one set of regulations more 
favorable than the other pertaining to cold injury residuals.  

The "old" Diagnostic Code 7122 was for frozen feet, 
residuals of (immersion foot) as in effect prior to January 
12, 1998, are set forth below:

With loss of toes, or parts, and 
persistent severe symptoms:  
Bilateral.......50   Unilateral.....30
With persistent moderate swelling, 
tenderness, redness, etc:   
Bilateral.......30   Unilateral......20
With mild symptoms, chilblains:  
Bilateral....10
Unilateral....10

NOTE:  With extensive losses higher 
rating may be found warranted by 
reference to amputation rating for toes 
and combination of toes; in the most 
severe cases, rating for amputation or 
loss of use of one or both feet should be 
considered.  There is no requirement of 
loss of toes or parts for the persistent 
moderate or mild under this diagnostic 
code.

38 C.F.R. Part 4, Diagnostic Code 7122 (1997). 

The "new" regulations pertaining to cold injury residuals 
provide:

Cold injury residuals:
With the following in affected parts:
Arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the 
following: tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or 
osteoarthritis)............30
Arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis)...........20
Arthralgia or other pain, numbness, or 
cold sensitivity........10

NOTE (1):  Separately evaluate 
amputations of fingers or toes, and 
complications such as squamous cell 
carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under 
other diagnostic codes.  Separately 
evaluate other disabilities that have 
been diagnosed as the residual effects of 
cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation 
under diagnostic code 7122.

NOTE (2):  Evaluate each affected part 
(e.g., hand, foot, ear, nose) separately 
and combine the ratings in accordance 
with §§ 4.25 and 4.26.

38 C.F.R. Part 4, Diagnostic Code 7122 (2002).

Additionally, NOTE (1) was revised effective August 13, 1998.  
From January 12, 1998 to August 12, 1998, NOTE (1) provided 
that amputations of fingers or toes, and complications such 
as squamous cell carcinoma at the site of a cold injury scar 
or peripheral neuropathy should be separately evaluated under 
other diagnostic codes.  38 C.F.R. Part 4, Diagnostic Code 
7122 (1998).

The veteran has contended that he has pain and weakness of 
the hands as a result of the frostbite in service.  It is 
noted that service connection for bilateral carpal tunnel 
syndrome of the hands was granted as secondary to service 
connected disabilities by rating action of August 1994.  The 
veteran had used crutches for over 40 years for ambulation 
due to service connected amputation of the right lower 
extremity, below the knee, and the residual wound of the 
right thigh and a VA examiner found that bilateral carpal 
tunnel syndrome was secondary to the longstanding use of 
crutches.

On VA examination of the hands in October 1992, the veteran 
complained of weak hand grip strength and severe wrist pain 
that interfered with transferring and ability to use 
crutches, writing, and hold objects.  On examination, all 
fingers had full active range of motion except on distal 
joints on the index, middle, right, and little finger that 
lacked five degrees of complete full extension.  The veteran 
was right handed and had decreased hand grip strength 4/5 
bilaterally.  He had difficulty putting on socks and shoes 
and difficulty propelling a wheelchair due to weak hand grip 
and painful wrists.  Hand x-rays from September 1989 showed 
bilateral narrowing of the first carpometacarpal phalanges 
with some erosive changes and narrowing of the first 
metacarpal phalangeal joint of the first finger, consistent 
with osteoarthritis.  The diagnoses were frostbite of the 
hands by history, carpal tunnel status post release 
bilaterally, and osteoarthritis.

On VA examination of the hands in June 1998, the veteran 
reported numbness and pain in both hands associated with 
weakness.  He had undergone bilateral carpal tunnel release 
several years ago.  On examination, there were no anatomical 
defects of the hands.  The veteran could touch the tip of all 
the fingers of both hands with the tip of both thumbs 
passively.  He could touch the median transverse fold of the 
palm with the tip of all the fingers of both hands passively.  
Actively he did not do the movements due to claims of severe 
pain of the fingers.  He could remove wrist splints of both 
hands and drive an electric wheelchair with the hands.  Both 
handgrip muscles had severe weakness, graded as 3/5.  He had 
positive Tinel and Phalen sign in both wrists.  He had severe 
muscle atrophy of the right thenar muscles and the intrinsic 
muscles of both hands.  He had diminished pinprick and smooth 
sensation in all dermatomes of both hands.  The diagnosis was 
frostbite of the hands with no residuals, status post 
bilateral carpal tunnel syndrome repair, diabetic neuropathy 
by testing, and degenerative joint disease of the hands by x-
ray.

In an additional VA examination report in October 1998, the 
same provider from the June 1998 VA examination, indicated 
that there was no sufficient medical evidence to establish 
that the degenerative joint disease of the hands by x-ray in 
June 1998 was related to the frostbite of the hands; most 
probably it was related to the natural process of aging.

It is noted that the latest VA examination was in 1998, 
however, as there are no subsequent contentions from the 
veteran that any disability of the hands as related solely to 
the service connected frostbite has gotten worse, the Board 
finds that there would be no useful purpose in remanding for 
another examination.  

The record does not support the veteran's claim for a 
compensable rating for residuals of frostbite of the hands, 
under either the old or new criteria for evaluating the 
service connected disability, as the competent evidence does 
not show that the veteran's complained disability is related 
to the service connected frostbite as on VA examination in 
June 1998 with follow up in October 1998, the veteran had no 
residuals related to frostbite of the hands, and had other 
hand disabilities that were again no related to the service 
connected frostbite of the hands.  As such, a compensable 
evaluation is not warranted.  The preponderance of the 
evidence establishes that the criteria for an increased 
rating are not met.  Any other symptomatology of the hands is 
either separately rated or has been shown by VA examiner to 
be due to other disability.  In summary, it is the conclusion 
of the Board that as there is no symptomatology related to 
the service connected residuals of frostbite of the hands, 
the higher rating is not assignable.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.


ORDER

The claim for a compensable rating for residuals of frostbite 
of the hands is denied.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

